                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

PATRICIA SUE THOMAS,                        )
    Plaintiff                               )
                                            )
v.                                          )    Civil Action No. 1:17cv00052
                                            )    MEMORANDUM OPINION
NANCY A. BERRYHILL,                         )
Acting Commissioner of                      ) By: PAMELA MEADE SARGENT
Social Security,                            )     United States Magistrate Judge
      Defendant                             )

                             I. Background and Standard of Review

      Plaintiff, Patricia Sue Thomas (“Thomas”), filed this action challenging the
final decision of the Commissioner of Social Security, (“Commissioner”), denying
her claims for disability insurance benefits, (“DIB”), and supplemental security
income, (“SSI”), under the Social Security Act, as amended, (“Act”), 42 U.S.C.A.
§§ 423 and 1381 et seq. (West 2011, West 2012 & 2018 Supp.). Jurisdiction of this
court is pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). This case is before the
undersigned magistrate judge upon transfer by consent of the parties, pursuant to
28 U.S.C. § 636(c)(1). Neither party has requested oral argument; therefore, this
case is ripe for decision.


      The court’s review in this case is limited to determining if the factual
findings of the Commissioner are supported by substantial evidence and were
reached through application of the correct legal standards. See Coffman v. Bowen,
829 F.2d 514, 517 (4th Cir. 1987). Substantial evidence has been defined as
“evidence which a reasoning mind would accept as sufficient to support a
particular conclusion. It consists of more than a mere scintilla of evidence but may

                                           -1-
be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642
(4th Cir. 1966). “‘If there is evidence to justify a refusal to direct a verdict were the
case before a jury, then there is “substantial evidence.”’” Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990) (quoting Laws, 368 F.2d at 642).


       The record shows that Thomas protectively filed her applications for DIB
and SSI on September 16, 2013, alleging disability as of August 1, 2014 1, due to
panic attacks, anxiety, depression, obsessive compulsive disorder, back injury,
restless leg syndrome, arthritis, a heart condition, vertigo, bladder problems and
thyroid problems. (Record, (“R.”), at 16, 216-17, 221-27, 244, 279-80.) The claims
were denied initially and upon reconsideration. (R. at 73-81, 83-98, 100-15, 120-
22, 127-29, 133, 135-37, 139-44, 146-48.) Thomas then requested a hearing before
an ALJ. (R. at 149-50, 173-74.) The ALJ held a hearing on October 26, 2016, at
which Thomas was represented by counsel. (R. at 36-61.)


       By decision dated January 27, 2017, the ALJ denied Thomas’s claims. (R. at
16-30.) The ALJ found that Thomas met the nondisability insured status
requirements of the Act for DIB purposes through March 31, 2016.2 (R. at 18.) The
ALJ found that Thomas had not engaged in substantial gainful activity since March
1, 2011, the alleged onset date. 3 (R. at 18.) The ALJ found that the medical
evidence established that Thomas had severe impairments, namely degenerative

       1
        Thomas amended her alleged onset date to August 1, 2014, at her hearing before the
ALJ. (R. at 39-40.)
       2
          Therefore, Thomas had to show that she was disabled between August 1, 2014, the
alleged onset date, and March 31, 2016, the date last insured, in order to be eligible for DIB
benefits.
       3
        The ALJ made this finding despite stating that Thomas amended her alleged onset date
to August 1, 2014, at the hearing. (R. at 16, 39-40.)

                                             -2-
disc disease of the lumbar and thoracic spines, anxiety disorder, depressive
disorder, obsessive-compulsive disorder and borderline intellectual functioning,
but he found that Thomas did not have an impairment or combination of
impairments that met or medically equaled one of the listed impairments in 20
C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18-22.) The ALJ found that Thomas
had the residual functional capacity to perform medium work 4 that did not require
more than frequent postural activities. (R. at 22-28.) The ALJ also found that
Thomas could understand, remember and carry out simple instructions and perform
simple, routine tasks with occasional interaction with others and occasional
changes in a routine work setting. (R. at 22.) The ALJ found that Thomas was
unable to perform her past relevant work. (R. at 28-29.) Based on Thomas’s age,
education, work history and residual functional capacity and the testimony of a
vocational expert, the ALJ found that a significant number of other jobs existed in
the national economy that Thomas could perform, including jobs as a cleaner, a
laundry worker and a hand packager. (R. at 29-30.) Thus, the ALJ concluded that
Thomas was not under a disability as defined by the Act, and was not eligible for
DIB or SSI benefits. (R. at 30.) See 20 C.F.R. §§ 404.1520(g), 416.920(g) (2018).


       After the ALJ issued his decision, Thomas pursued her administrative
appeals, (R. at 212), but the Appeals Council denied her request for review. (R. at
1-5.) Thomas then filed this action seeking review of the ALJ’s unfavorable
decision, which now stands as the Commissioner’s final decision. See 20 C.F.R. §§




       4
           Medium work involves lifting items weighing up to 50 pounds at a time with frequent
lifting or carrying of items weighing up to 25 pounds. If someone can perform medium work, she
also can perform light and sedentary work. See 20 C.F.R. §§ 404.1567(c), 416.967(c) (2018).


                                             -3-
404.981, 416.1481 (2018). This case is before this court on the Commissioner’s
motion for summary judgment filed August 24, 2018.5


                                        II. Facts


      Thomas was born in 1964, (R. at 40, 216, 241), which classified her as a
“person closely approaching advanced age” under 20 C.F.R. §§ 404.1563(d),
416.963(d) at the alleged onset of disability. Thomas completed the ninth grade in
school and has past work in a nursing home, a sewing factory and a hotel. (R. at
41-42, 269.) Thomas testified that she experienced pain in the middle part of her
back going all the way down into her legs and feet. (R. at 44.) Thomas said that
she could stand, at most, for 15 minutes before having to sit down. (R. at 45.) She
said that she could not walk 100 feet without stopping and that, at most, she could
lift 15 pounds. (R. at 45-46.) Thomas said that her average pain level on
medication was a 9 on a 10-point pain scale. (R. at 46-47.) Thomas said that
stressful situations caused her anxiety. (R. at 47.) Thomas said that she did not like
to be around crowds. (R. at 47-48.) Thomas said that she had problems getting
along with co-workers and supervisors. (R. at 48.)


      Mark Hileman, a vocational expert, was present and testified at Thomas’s
hearing. (R. at 55-61.) Hileman was asked to consider a hypothetical individual of
Thomas’s age, education and work history, who had the residual functional
capacity to perform medium work with frequent postural activities, who is able to
understand, remember and carry out simple instructions and perform simple


      5
        Thomas did not file a motion for summary judgment. Instead, she filed a Memorandum
In Support Of Plaintiff’s Request To Remand Back To The Social Security Administration.
(Docket Item No. 20.)

                                           -4-
routine tasks with occasional interaction with others and who is able to adapt to
occasional simple changes in the routine workplace setting. (R. at 56-57.) Hileman
stated that such an individual could perform Thomas’s past work as a
housekeeping cleaner and could perform other jobs that existed in significant
numbers in the national economy, including those as a cleaner II, a laundry worker
and a hand packager. (R. at 57-58.) Hileman stated that, if the individual could not
maintain concentration and persist for two-hours periods during the workday, there
would be no work she could perform. (R. at 59-60.) Hileman also stated that, if the
individual would miss two or more days of work a month, there would be no work
she could perform. (R. at 60.)


      In rendering his decision, the ALJ reviewed records from Richard J. Milan,
Jr., Ph.D., a state agency psychologist; Eric Oritt, a state agency psychologist; Dr.
Joseph Familant, M.D., a state agency physician; Dr. R. S. Kadian, M.D., a state
agency physician; Dr. James Louthan, M.D.; Dr. Curtis Jantzi, D.O.; Holston
Medical Group; Indian Path Medical Center; and Christopher M. Carusi, Ph.D., a
licensed clinical psychologist.


      Dr. Curtis Jantzi, D.O., with Holston Medical Group, treated Thomas from
at October 2011 to October, 2012. (R. at 367-94, 400-23.) On her initial visit with
Dr. Jantzi on October 5, 2011, Thomas informed him that she was filing for
disability benefits due to back pain. (R. at 420.) Thomas gave Dr. Jantzi a history
of generalized anxiety with occasional panic attacks and obsessive-compulsive
disorder, chronic low back pain and hypothyroidism. (R. at 420.) Dr. Jantzi noted
that spine x-rays showed mild degenerative changes at the T6-7 and T7-8 levels.
(R. at 420.) Dr. Jantzi noted the Thomas exhibited a normal gait and normal
movements of all extremities, normal muscle strength and tone with tenderness to

                                         -5-
palpation of the thoracic and lumbar paraspinal muscles and negative straight leg
raises bilaterally. (R. at 422.)


       On November 7, 2011, Dr. Jantzi noted that a recent MRI of Thomas’s
lumbar spine showed no specific degenerative disc disease or stenosis. (R. at 413.)
He stated that Thomas’s pain was due to muscle spasm/strain, and he was referring
Thomas to physical therapy and prescribing muscle relaxer and anti-inflammatory
medication. (R. at 413.) He also noted that Zoloft was working well for Thomas’s
complaints of anxiety and obsessive-compulsive disorder. (R. at 413.) On February
6, 2012, Thomas requested that her dosage of Zoloft be increased. (R. at 405.) Dr.
Jantzi noted normal affect and mood, normal gait, movement of extremities,
muscle strength and tone, with negative straight leg raises bilaterally and
tenderness to palpation of the thoracic and lumbar paraspinal muscles. (R. at 407.)


       On April 24, 2012, Thomas complained of persistent anxiety even with
taking Zoloft and increased heart rate. (R. at 392.) She also complained of back
pain and stiffness. (R at 392.) Dr. Jantzi noted that Thomas exhibited a normal
gait, normal movements of all extremities, normal muscle strength and tone,
negative straight leg raises bilaterally and tenderness on palpation of the thoracic
and lumbar paraspinal muscles. (R. at 394.) He also noted normal mood and affect.
(R. at 394.) Thomas saw Dr. Jantzi again on March 27, 2012, with similar
complaints and findings. (R. at 400-03.)


       Thomas saw Nancy Pace, a family nurse practitioner with Holston Medical
Group, on June 14, 2012, for complaints of right leg pain and spasms preventing
sleep. (R. at 383-85.) Pace noted that Thomas was in no acute distress, she had a
regular heart rate, reflexes were 2/4, and muscle strength was 4/5 in all four

                                           -6-
extremities with intact sensation and no edema. (R. at 384.) Thomas saw Dr.
Jantzi again on June 20, 2012. (R. at 377-81.) Thomas complained of pain and
swelling in her feet and cramps and restless legs at night. (R. at 377.) Thomas said
her anxiety and obsessive-compulsive disorder seemed to be controlled on Zoloft.
(R. at 377.) Dr. Jantzi noted that Thomas exhibited a normal gait and normal
movement of all extremities, as well as normal muscle strength and tone. (R. at
379.) He also noted that straight leg raises were negative bilaterally, and there was
tenderness to palpation of Thomas’s thoracic and lumbar paraspinal muscles. (R. at
379.) Thomas saw Dr. Jantzi for follow up on July 23 and October 23, 2012, with
similar complaints and findings (R. at 367-74.) In July 2012, Thomas reported that
her restless leg syndrome was well-controlled on medication. (R. at 371.)


      Dr. James Louthan, M.D., with Holston Medical Group, started treating
Thomas on December 17, 2012, for hypothyroidism, increased depression and
hyperlipidemia. (R. at 361-64.) Dr. Louthan noted that Thomas was in no acute
distress, and he noted no complaints of back pain. (R. at 361-64.) On January 17,
2013, Thomas complained of back pain. (R. at 354.) Dr. Louthan noted that
Thomas’s musculoskeletal, neurological and psychiatric examinations were all
negative. (R. at 356.) He also noted that Thomas had a normal gait, affect and
mood. (R. at 356.) X-rays of Thomas’s thoracic spine showed mild degenerative
disc disease. (R. at 366.)


      On February 15, 2013, Dr. Louthan saw Thomas for follow up for back pain,
and he noted that she was “asymptomatic.” (R. at 351.) On May 10, 2013, Dr.
Louthan saw Thomas for back pain, hyperlipidemia, hypertension and
hyperthyroidism. (R. at 347-49.) Dr. Louthan noted that Thomas’s blood pressure


                                         -7-
and hypothyroidism was doing well. (R. at 347.) He also noted that Thomas’s
hyperlipidemia was then “asymptomatic.” (R. at 347.)


       On October 15, 2013, Dr. Louthan saw Thomas for complaints of worsened
back pain, which moved into her right hip/leg, and increased anxiety. (R. at 342-
45.) Dr. Louthan stated that his examination of Thomas’s lumbar/sacral spine
revealed no visible abnormalities, normal lordosis, no scoliosis, no spine
tenderness on palpation, full range of motion and no pain with motion in any
direction. (R. at 344.) He also noted that all motor groups, sensory exam and all
reflexes were within normal limits. (R. at 344.) Dr. Louthan diagnosed lumbar
radiculopathy, anxiety disorder and hypothyroidism. (R. at 344.)


       On January 10, 2014, state agency psychologist, Richard J. Milan, Jr., Ph.D.,
completed a Psychiatric Review Technique, (“PRT’), on Thomas. (R. at 78-79.)
According to Milan, Thomas’s impairments did not meet or equal the listed
impairments found at § 12.04 for affective disorders or § 12.06 for anxiety-related
disorders. (R at 79.) Milan stated that Thomas had been diagnosed with an anxiety
disorder, depression and obsessive-compulsive disorder by her primary care
physician based on her history. (R. at 79.) Milan said that Thomas’s conditions
were well-controlled on Cymbalta. (R. at 79.) Milan stated that Thomas’s mental
impairment was not severe and posed no more than mild restriction on her
activities of daily living and mild difficulties in maintain social functioning. (R. at
79.)


       Based on his review of the medical evidence, Dr. Joseph Familant, M.D., a
state agency physician, stated that Thomas did not have a severe physical
impairment on January 10, 2014. (R. at 78.) On August 21, 2014, Dr. R. S. Kadian,

                                          -8-
M.D., a state agency physician, stated that Thomas did not suffer from a severe
physical impairment. (R. at 108.)


      On January 16, 2014, Thomas complained of worsened depression and
worsened back pain to Dr. Louthan. (R. at 478.) Thomas saw Dr. Louthan on
January 30, 2014, for trouble urinating. (R. at 467-70.) Dr. Louthan referred
Thomas for a gynecological consult. (R. at 469.) Thomas was seen at Indian Path
Medical Center emergency department on February 8, 2014, for a urinary tract
infection and prolapsed bladder. (R. at 435-38.) Thomas saw Dr. Chadi Jarjoura,
M.D., an obstetrician/gynecologist with Holston Medical Group, regarding her
prolapsed bladder on February 11, 2014, (R. at 462-66.) Thomas complained of
pelvic pain and gave a history of having undergone a hysterectomy 15 years
earlier. (R. at 462.) Thomas gave a history of no stress incontinence of her bladder.
(R. at 462.) Dr. Jarjoura noted that Thomas’s bladder was normal upon palpation,
and a genitourinary examination was normal. (R. at 464.) Dr. Jarjoura diagnosed
prolapse of vaginal vault after hysterectomy. (R. at 464.) Dr. Jarjoura saw Thomas
again on February 27, 2014. (R. at 457-60.)


      Thomas returned to Dr. Louthan on April 17, 2014, with complaints of
fatigue and lower back pain. (R. at 448-51.) Thomas also complained of worsened
depression since her last visit. (R. at 448.) Dr. Louthan noted that Thomas’s spinal
examination revealed no visible abnormalities, normal lordosis, no scoliosis, no
spine tenderness on palpation, full range of motion and no pain on motion in any
direction. (R. at 450.) He noted that all motor groups, sensory exam and reflexes
were within normal limits. (R. at 450.) He did note that Thomas’s mood and affect
were depressed. (R. at 450.)


                                         -9-
        On July 17, 2014, Dr. Louthan noted that Thomas came in to get a refill of
her Lortab prescription and to talk about getting disability benefits. (R. at 487-90.)
She complained of worsened depression and loss of energy. (R. at 487.) Thomas
also complained of worsened back pain and said she was doing “poorly.” (R. at
487.) Dr. Louthan noted that Thomas was in no acute distress. (R. at 488.) The
record of this visit does not reflect that Dr. Louthan conducted any examination of
Thomas’s back or lumbar spine. (R. at 487-90.)


        Dr. Louthan completed a Medical Source Statement (Physical) on Thomas
on July 18, 2014. (R. at 492-93.) On this form, Dr. Louthan stated that Thomas
suffered from “severe” back pain with nerve involvement, chronic depression and
fatigue. (R. at 492.) Dr. Louthan stated that Thomas could not be reasonably
expected to work an eight-hour day, 40-hour workweek, on a regular basis without
missing more than two days a month. (R. at 492.) Dr. Louthan stated that Thomas
had no limitation on her ability to sit, but was limited in her ability to stand, to
walk, to stoop and to climb, but he did not say to what extent. (R. at 492.) He
stated that Thomas could frequently lift/carry items weighing up to 5 pounds and
occasionally lift/carry items weighing up to 10 pounds. (R. at 492.) He said that
Thomas could frequently use her hands for fine and gross manipulation and
occasionally raise her arms over shoulder height. (R. at 492.) Dr. Louthan stated
that Thomas had “a reasonable medical need to lie down due to pain, fatigue, or
other impairment” for two to three hours at a time, two to three times a day. (R. at
493.)


        On October 15, 2014, Christopher M. Carusi, Ph.D., a licensed clinical
psychologist, performed an consultative psychological evaluation of Thomas at the
state agency’s request. (R. at 495-97.) Carusi noted that Thomas was well-groomed

                                         -10-
and walked without gait disturbance. (R. at 495.) He noted that she was
cooperative and responsive with no significant evidence of psychomotor
retardation or agitation. (R. at 495.) Thomas alleged disability due to “I don’t know
if it’s the stress or the mental part” (R. at 495.) Thomas stated that her problems
with anxiety and depression began when she divorced her first husband and had to
raise her two children on her own. (R. at 495.) Thomas reported that she quit
school in the ninth grade and that she received special education services in math.
(R. at 496.) Thomas stated that she last worked four years earlier as a housekeeper
at a motel; she stated that she also had worked previously as a certified nursing
assistant. (R. at 496.) Thomas claimed that she did not get along well with co-
workers or some supervisors. (R. at 496.) She said, “I would just get too stressed
out and aggravated.” (R. at 496.)


      Thomas stated that she performed her own activities of daily living, but
spent much of her time watching television or just “sitting around.” (R. at 496.)
She claimed that she seldom left her house and sometimes spent several days in her
pajamas. (R. at 496.) Carusi stated that Thomas’s speech was clear, organized and
goal-directed, her manner was cooperative and responsive, her affect was
somewhat blunted, and her mood appeared neutral. (R. at 496.) Thomas referred
several times to anxiety problems. (R. at 496.) She was oriented to person, place,
time and situation with no deficits in immediate or long-term memory, but slight
impairment in working and short-term memory. (R. at 496.) Thomas made one
error counting down from 30 to 20, and she stated she could not do serial 3s or 7s.
(R. at 496.) Carusi noted that Thomas’s overall fund of knowledge was less than
expected given her educational attainment, and he said that her ability to think in
abstract terms appeared below average. (R. at 496.)


                                        -11-
      Carusi stated that Thomas complained of low energy, difficulty sleeping,
frequent worry, chronic irritability and social isolation. (R. at 496.) She denied
suicidal thoughts or mania or psychosis. (R. at 496.) Carusi noted that Thomas
appeared to exaggerate at times. (R. at 497.) He said that her results were
considered questionable. (R. at 497.) Carusi diagnosed Thomas with dysthymic
disorder; anxiety disorder, not otherwise specified; and borderline intellectual
functioning. (R. at 497.) He placed her Global Assessment of Functioning 6,
(“GAF”), score at 40. 7 (R. at 497.) Carusi stated that Thomas appeared able to
understand and follow simple directions, but she would need assistance to
understand moderately complex and more complex directions. (R. at 497.) He also
said that her symptoms appeared to be of such severity as to impair her ability to
get along adequately with others, to show up for work promptly and to handle
work stressors appropriately. (R. at 497.)


       On October 16, 2014, Thomas complained of worsened depression,
worsened back pain and rib pain to Dr. Louthan. (R. at 571-75.) Dr. Louthan noted
that Thomas was in no acute distress. (R. at 573.) He noted that his
musculoskeletal exam revealed no visible abnormalities, normal lordosis, no
scoliosis, no tenderness on palpation, full range of motion and no pain upon motion
in any direction. (R. at 573.) He also noted all strength, tone, sensory and reflexes
were within normal limits bilaterally. (R. at 573.)

       6
        The GAF scale ranges from zero to 100 and “[c]onsider[s] psychological, social, and
occupational functioning on a hypothetical continuum of mental health-illness.” DIAGNOSTIC
AND STATISTICAL MANUAL OF MENTAL DISORDERS FOURTH EDITION, (“DSM-IV”), 32
(American Psychiatric Association 1994).
       7
        A GAF score of 31-40 indicates “[s]ome impairment in reality testing or
communication ... OR major impairment in several areas ….” DSM-IV at 32.



                                           -12-
      On October 20, 2014, state agency psychologist Eric Oritt, Ph.D., completed
a Mental Residual Functional Capacity Assessment, indicating that Thomas had an
unlimited ability to follow work rules. (R. at 94-96, 111-13.) Oritt found that
Thomas was moderately limited in her ability to understand, remember and carry
out detailed instructions, to maintain attention and concentration for extended
periods, to work in coordination with or in proximity to others without being
distracted by them, to complete a normal workday and workweek without
interruption from psychologically based symptoms and to perform at a consistent
pace without an unreasonable number and length of rest periods, to interact
appropriately with the general public, to accept instructions and respond
appropriately to criticism from supervisors, to get along with co-workers or peers
without distracting them or exhibiting behavioral extremes and to respond
appropriately to changes in the work setting. (R. at 94-96, 111-13.) He stated that
Thomas’s work-related mental abilities were not otherwise significantly limited.
(R. at 94-96, 111-13.) Orrit said that Thomas should be able to learn, concentrate
and persist and perform simple, routine tasks that did not require a great deal of
interaction with others. (R. at 95-96, 112-13.)


      On January 16, 2015, Thomas told Dr. Louthan that she was doing “poorly”
with her anxiety and back pain. (R. at 565.) Dr. Louthan noted that Thomas was in
no acute distress. (R. at 567.) Despite Thomas’s complaints, Dr. Louthan noted that
his musculoskeletal exam revealed no visible abnormalities, normal lordosis, no
scoliosis, no spinal tenderness on palpation, full range of motion and no pain upon
motion in any direction in her spine. (R. at 567.) He also noted all strength, tone,
sensory and reflexes within normal limits bilaterally. (R. at 567-68.) Thomas saw
Dr. Louthan again on March 16 and April 13, 2015, with similar complaints and
findings. (R. at 555-64.) On July 9, 2015, Thomas stated that her depression and

                                         -13-
energy level had improved since her last visit. (R. at 547.) In fact, Dr. Louthan
noted that Thomas was then currently asymptomatic. (R. at 547.)


      Oddly, on August 5, 2015, Dr. Louthan stated that Thomas was “being seen
for an initial evaluation of back pain.” (R. at 542.) He stated that the pain started
one month earlier and was not related to any specific injury. (R. at 542.) Dr.
Louthan noted that Thomas was in no acute distress. (R. at 544.) He noted that
Thomas’s thoracic spine was tender at the T4 level with painful flexion, extension,
lateral flexion and rotation to the right and left. (R. at 544.) Thomas had full range
of motion with no tenderness on palpation in her lumbar spine. (R. at 544.) Motor
and sensory exams were normal with normal reflexes. (R. at 544.) X-rays of
Thomas’s thoracic spine, taken on August 5, 2015, showed no significant change,
with mild degenerative disc disease in the mid to upper thoracic spine. (R. at 541.)


                                    III. Analysis


      The Commissioner uses a five-step process in evaluating DIB and SSI
claims. See 20 C.F.R. §§ 404.1520, 416.920 (2018). See also Heckler v. Campbell,
461 U.S. 458, 460-62 (1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981).
This process requires the Commissioner to consider, in order, whether a claimant
1) is working; 2) has a severe impairment; 3) has an impairment that meets or
equals the requirements of a listed impairment; 4) can return to her past relevant
work; and 5) if not, whether she can perform other work. See 20 C.F.R. §§
404.1520, 416.920. If the Commissioner finds conclusively that a claimant is or is
not disabled at any point in this process, review does not proceed to the next step.
See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2018).



                                         -14-
      Under this analysis, a claimant has the initial burden of showing that she is
unable to return to her past relevant work because of her impairments. Once the
claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must then establish that
the claimant has the residual functional capacity, considering the claimant’s age,
education, work experience and impairments, to perform alternative jobs that exist
in the national economy. See 42 U.S.C.A. §§ 423(d)(2)(A), 1382c(a)(3)(A)-(B)
(West 2011, West 2012 & 2018 Supp.); McLain v. Schweiker, 715 F.2d 866, 868-
69 (4th Cir. 1983); Hall, 658 F.2d at 264-65; Wilson v. Califano, 617 F.2d 1050,
1053 (4th Cir. 1980).


      As stated above, the court’s function in this case is limited to determining
whether substantial evidence exists in the record to support the ALJ’s findings.
This court must not weigh the evidence, as this court lacks authority to substitute
its judgment for that of the Commissioner, provided her decision is supported by
substantial evidence. See Hays, 907 F.2d at 1456. In determining whether
substantial evidence supports the Commissioner’s decision, the court also must
consider whether the ALJ analyzed all of the relevant evidence and whether the
ALJ sufficiently explained his findings and his rationale in crediting evidence. See
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).


      Thus, it is the ALJ’s responsibility to weigh the evidence, including the
medical evidence, in order to resolve any conflicts which might appear therein.
See Hays, 907 F.2d at 1456; Taylor v. Weinberger, 528 F.2d 1153, 1156 (4th Cir.
1975). Furthermore, while an ALJ may not reject medical evidence for no reason
or for the wrong reason, see King v. Califano, 615 F.2d 1018, 1020 (4th Cir. 1980),
an ALJ may, under the regulations, assign no or little weight to a medical opinion,

                                        -15-
even one from a treating source, based on the factors set forth at 20 C.F.R. §§
404.1527(c), 416.927(c), if he sufficiently explains his rationale and if the record
supports his findings.


      Thomas argues that substantial evidence does not exist in the record to
support the ALJ’s finding regarding her residual functional capacity.
(Memorandum In Support Of Plaintiff’s Request To Remand Back To The Social
Security Administration, (“Plaintiff’s Brief”), at 1, 10-18.) In particular, Thomas
argues that the ALJ improperly rejected the opinions of Carusi and Dr. Louthan.
(Plaintiff’s Brief at 10-18.) The ALJ rejected Carusi’s opinions because they were
based upon Thomas’s reported symptoms, despite the fact that Carusi noted
evidence that Thomas was exaggerating her symptoms. (R. at 27.) In particular,
Carusi assessed Thomas’s GAF score at 40, which reflects serious impairment in
reality testing or communication. There simply is no evidence contained in
Carusi’s narrative report or the entire record to support such a low GAF score. The
ALJ also rejected Dr. Louthan’s opinion contained on his assessment of Thomas’s
work-related abilities because they were vague and not supported by his
examinations. (R. at 28.) In particular, Dr. Louthan stated only that Thomas has
limitations in certain activities without stating what the limitations were. (R. at
492.) He also noted that Thomas suffered from “severe” back pain preventing her
from working. Dr. Louthan’s own reports do not support his opinion that Thomas
suffered from disabling back pain. In particular, there is no record of Dr. Louthan
performing any musculoskeletal examination of Thomas when he saw her the day
before he completed the assessment. (R. at 487-90.) When Dr. Louthan saw
Thomas in October 2014, his musculoskeletal exam revealed no visible
abnormalities, normal lordosis, no scoliosis, no tenderness on palpation, full range
of motion and no pain upon motion in any direction. (R. at 573.) He also noted all

                                        -16-
strength, tone, sensory and reflexes were within normal limits bilaterally. (R. at
573.) This evidence does not support his assessment of Thomas’s work-related
abilities. Thus, based on my review of the record, I find that substantial evidence
supports the ALJ’s decision to give these opinions no weight. I further find that
substantial evidence exists to support the ALJ’s finding as to Thomas’s residual
functional capacity.


      An appropriate Order and Judgment will be entered.

      ENTERED: March 29, 2019.


                                      /s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE




                                        -17-
